 



Exhibit 10(l)
SCHERING-PLOUGH CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AMENDED AND RESTATED JANUARY 1, 2005)
PREAMBLE
Schering Corporation has adopted the Schering-Plough Corporation Supplemental
Executive Retirement Plan to ensure the payment of a competitive level of
retirement income to attract, retain, and motivate selected executives of the
Corporation and its Affiliates. The Plan is intended to be a non-qualified,
supplemental retirement plan that is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Corporation or its Affiliates pursuant to
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA and, as such, to be exempt
from the provisions of Parts 2, 3, and 4 of Subtitle B of Title I of ERISA. The
Plan was originally effective as of January 1, 1983, however, this amendment and
restatement is effective as of January 1, 2005 and only applies to employees of
the Corporation or an Affiliate on or after that date. Except as otherwise
defined herein, all capitalized terms shall have the meaning given to them in
the Retirement Plan.
ARTICLE 1
DEFINITIONS

1.1   “Affiliate” means any corporation, partnership, or other organization
controlled by or under common control with the Corporation.   1.2   “Average
Final Earnings” means a Participant’s or Former Participant’s average annual
Earnings during the sixty consecutive months for which his or her Earnings were
highest during the last one hundred twenty consecutive months prior to his or
her Separation from Executive Service.   1.3   “Board” means the Board of
Directors of Schering-Plough Corporation.   1.4   “Change of Control” means
Change of Control as defined in the Corporation’s 2002 Stock Incentive Plan or
any successor stock incentive plan.   1.5   “Change of Control Termination Date”
means the date, following a Change of Control, as of which a Participant or
Former Participant has a Separation from Service.   1.6   “Code” means the
Internal Revenue Code of 1986, as amended.   1.7   “Committee” means the
Committee provided for in Section 6 of the Plan.   1.8   “Corporation” means
Schering-Plough Corporation, a New Jersey Corporation, and any successor or
assigns thereto.   1.9   “Deferral Rate” means, for each calendar quarter, a
rate equal to the actual yield on three-month U.S. Treasury bills as reported in
the Wall Street Journal on the first business day of such calendar quarter.

 



--------------------------------------------------------------------------------



 



1.10   “Early Retirement Date” means:

  (a)   with respect to any person who, prior to March 1, 2006, both attained
age 55 and became a Participant of the Plan, the later of the Participant’s
attainment of age 55 and his or her Separation from Service; and     (b)   with
respect to any other person, the latest of his or her attainment of age 55,
Separation from Service, and the date he or she completes five years of
Eligibility Service under the Retirement Plan.

1.11   “Earnings” means Compensation under the Retirement Plan prior to the
Participant’s Separation from Executive Service plus, for periods prior to
January 1, 2004, bonuses awarded for such periods under any executive or
management incentive plan of the Corporation or an Affiliate; provided, however,
that the amount of Earnings credited for any bonus earned in the calendar year
in which the Participant’s Separation from Executive Service occurs but not paid
until after the Participant’s Separation from Service shall be the estimated
bonus as determined by the Committee.   1.12   “Effective Date” means January 1,
2005.   1.13   “Equivalent Actuarial Value” means the equivalent value when
computed on the basis of the interest rate determined as of such date under the
regulations of the Pension Benefit Guaranty Corporation for determining the
present value of a lump sum distribution on plan termination that were in effect
on September 1, 1993 and the 1994 Group Annuity Reserving mortality table.
Notwithstanding the foregoing, effective January 1, 2006, Equivalent Actuarial
Value shall be determined by using the market yield on U.S. Treasury securities
at 10-year constant maturities (non-inflation issues adjusted to constant
maturities), as set forth in Federal Reserve Statistical Release H.15 for the
first business day of the month in which the Participant’s Separation from
Service occurs and the mortality table used to determine automatic lump sum cash
outs under the Retirement Plan.   1.14   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.   1.15   “Executive Status” means:

  (a)   prior to January 1, 2004, employment in E-Grade pay status; and     (b)
  on or after January 1, 2004:

  (i)   employment as a member of the Corporation’s Executive Management Team or
Operations Management Team; or     (ii)   effective on and after January 1,
2005, solely with respect to an individual who did not become a Participant of
the Plan prior to January 1, 2005, designation as a Participant of the Plan by
the Chief Executive Officer of the Corporation.

Once a person attains Executive Status, he or she shall remain in Executive
Status until his or her Separation from Executive Service.

1.16   “Former Participant” means a former employee or an employee who has been
removed from Executive Status and on whose behalf a benefit is payable under the
Plan.

 



--------------------------------------------------------------------------------



 



1.17   “Other Retirement Income” means the employer-provided retirement income
payable to a Participant, Former Participant or Beneficiary (as defined in the
Retirement Plan) from the following sources:

  (a)   the Schering-Plough Retirement Benefits Equalization Plan, as amended
from time to time;     (b)   any other contract, agreement, or other arrangement
with the Corporation or an Affiliate (excluding the Retirement Plan) to the
extent, as solely determined by the Committee, it provides defined-benefit-type
retirement or pension benefits; and     (c)   any contract, agreement, or other
arrangement with the Corporation or an Affiliate to the extent it provides
defined-contribution-type retirement or pension benefits which are the
Participant’s or Former Participant’s primary source of retirement or pension
benefits, as solely determined by the Committee.

1.18   “Participant” means an executive employee of the Corporation or an
Affiliate who becomes a participant in the Plan pursuant to Section 2.   1.19  
“Plan” means the Schering-Plough Corporation Supplemental Executive Retirement
Plan, as amended from time to time.   1.20   “Retirement” means the Separation
from Service of a Participant on or after his or her Normal Retirement Age,
Early Retirement Date, or Change of Control Termination Date, or the deemed
retirement of a Participant pursuant to an employment agreement between him or
her and the Corporation or an Affiliate.   1.21   “Retirement Plan” means the
Schering-Plough Corporation Retirement Plan, as amended from time to time.  
1.22   “Retirement Plan Benefit” means the amount of benefit payable from the
Retirement Plan to a Participant, Former Participant or Beneficiary.   1.23  
“Separation from Executive Service” means the earlier of (i) the Participant’s
Separation from Service or (ii) the date the Chief Executive Officer of the
Corporation determines that the individual is no longer entitled to participate
in the Plan.   1.24   “Separation from Service” means “separation from service”
as defined under Section 409A(a)(2)(A)(i) of the Code.   1.25   “Service” means
an individual’s period of employment with the Corporation or an Affiliate as a
Participant prior to his or her Separation from Executive Service for which
benefits are accrued under the Retirement Plan; provided, however, that if the
individual has completed at least 10 years of Benefit Service under the
Retirement Plan, Service shall also include the individual’s period of
employment with the Corporation or an Affiliate for which benefits are accrued
under the Retirement Plan prior to the date he or she became a Participant of
this Plan; and provided further, that if the individual first becomes a
Participant of this Plan on or after January 1, 2005, Service shall also include
the individual’s Eligibility Service under the Retirement Plan prior to
membership in the Retirement Plan, up to one year, if not otherwise included in
his or her Service pursuant to the prior provisions of this Section 1.25.

 



--------------------------------------------------------------------------------



 



1.26   “Supplemental Benefit” means a supplemental retirement benefit or
survivor benefit as determined under Article 4 or Article 5, respectively, as of
any date of reference.   1.27   “Surviving Spouse” means a person of the
opposite sex of the Participant or Former Participant who is the Participant’s
or Former Participant’s husband or wife as provided in the Defense of Marriage
Act of 1996, who has been married to the Participant throughout the one-year
period ending on the Participant’s date of death.

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

2.1   Any person who was a Participant in the Plan immediately prior to the
Effective Date shall continue to be a Participant as of the Effective Date,
provided the person is in active employment with the Corporation or an Affiliate
on the Effective Date.   2.2   Any person who does not become a Participant of
the Plan pursuant to Section 2.1 shall become a Participant of the Plan on the
later of:

  (a)   the first date he or she is in Executive Status; and     (b)   the
earlier of (i) the date he or she is credited with one (1) year of Eligibility
Service under the Retirement Plan and (ii) the date he or she has attained age
40;

provided the person is in active employment with the Corporation or an Affiliate
at that time.

2.3   A person who is on a leave of absence on the date he or she would
otherwise become a Participant pursuant to Section 2.2 shall become a
Participant on the date his or her leave of absence terminates and he or she
resumes active employment.

ARTICLE 3
ELIGIBILITY FOR BENEFITS

3.1   Each Participant or Former Participant is eligible to commence receiving
benefits under this Plan on the first day of the month coincident with or next
following his or her Separation from Service.

ARTICLE 4
AMOUNT AND FORM OF RETIREMENT BENEFIT

4.1   Normal Retirement Date or Postponed Retirement Date. The Supplemental
Benefit of a Participant or Former Participant whose Separation from Service
occurs on or after his or her Normal Retirement Age shall be calculated as an
annual benefit payable monthly commencing on the first day of the calendar month
coincident with or next following his or her Retirement equal to:

  (a)   the sum of:

  (i)   2% of his or her Average Final Earnings multiplied by his or her years
of Service up to twenty years, plus     (ii)   1% of his or her Average Final
Earnings for each year of Service in excess of twenty years;

 



--------------------------------------------------------------------------------



 



up to a maximum of 55% of Final Average Earnings, reduced by:

  (b)   his or her Other Retirement Income and Retirement Plan Benefit.

The annual benefit calculated under this Section 4.1 of a Participant or Former
Participant who was in Executive Status prior to the Effective Date and who has
completed 10 years of Service in Executive Status and reached age 60 on or prior
to his or her Separation from Service shall not be less than an annual benefit
payable monthly commencing on the first day of the calendar month coincident
with or next following his or her Retirement equal to 35% of his or her Average
Final Earnings reduced by his or her Other Retirement Income and Retirement Plan
Benefit.

4.2   Early Retirement Date or Change of Control. The Supplemental Benefit of a
Participant or Former Participant whose Separation from Service occurs prior to
his or her Normal Retirement Date but on or after his or her Early Retirement
Date or after a Change in Control shall be calculated as described in
Section 4.1 above, but with reference to the Participant’s Early Retirement Date
or Change of Control Termination Date rather than his or her Normal Retirement
Age and reduced by (i) the reduction factor set forth in the following chart
that corresponds to the Participant’s age at his or her Early Retirement Date or
Change of Control Termination Date, as applicable:

                Age at Early Retirement Date or Change of Control Termination
Date   Reduction Factor
64
    0 %
63
    0 %
62
    0 %
61
    0 %
60
    0 %
59
    4 %
58
    8 %
57
    12 %
56
    16 %
55
    20 %

          Age at Change of Control Termination Date   Reduction Factor
54
    25.5 %
53
    31 %
52
    36 %
51
    40 %
50
    44 %
49
    48 %
48
    51 %
47
    54 %
46
    57 %
45
    59.5 %
44
    62 %

 



--------------------------------------------------------------------------------



 



          Age at Change of Control Termination Date   Reduction Factor
43
    64 %
42
    66 %
41
    68 %
40
    70 %
39
    71.5 %
38
    73 %
37
    74 %
36
    75 %
35
    76 %

The annual benefit calculated under this Section 4.2 of a Participant or Former
Participant who was in Executive Status prior to the Effective Date and who has
completed 10 years of Service in Executive Status and reached age 60 on or prior
to his or her Separation from Service shall not be less than an annual benefit
payable monthly commencing on the first day of the calendar month coincident
with or next following his or her Retirement equal to 35% of his or her Average
Final Earnings reduced by his or her Other Retirement Income and Retirement Plan
Benefit.

4.3   Other Termination. The Supplemental Benefit of a Participant or Former
Participant whose Separation of Service occurs for a reason other than
Retirement, disability, death, or following a Change of Control, shall be
calculated as an annual benefit payable monthly commencing on the first day of
the calendar month coincident with his or her Normal Retirement Date.   4.4  
Disability. In the event that a Participant or Former Participant has become
totally and permanently disabled for the purposes of the Corporation’s long-term
disability program, disability retirement benefits shall be payable under this
Plan, and shall be determined pursuant to Section 4 hereof, with Earnings (as
defined herein) and Service deemed to have continued for such period, if any, as
shall be applicable under the disability retirement benefit provisions of the
Retirement Plan.   4.5   Pre-March 1, 1987 Provisions. For the purpose of
determining Supplemental Benefits under the foregoing paragraphs of this
Section 4:

  (a)   Service prior to March 1, 1987, for all executives who were Participants
in the Plan on January 1, 1983, shall be deemed to be in an E-grade pay status;
and     (b)   in no event shall the Supplemental Benefit of an actively employed
executive participating in the Plan on March 1, 1987, be less than the
Supplemental Benefit that would be payable if such Supplemental Benefit were
determined under the provisions of the Plan as in effect immediately prior to
such date and the executive’s earnings and service as of February 28, 1987.

4.6   Form of Payment. Supplemental Benefits shall be payable in a lump sum as
soon as administratively practicable following the Participant’s Separation from
Service. Such lump sum shall be of Equivalent Actuarial Value to the benefit
calculated under Sections 4.1, 4.2, 4.3, 4.4, and 4.5 above that would have been
provided commencing as of the Participant’s Normal Retirement Date, or the first
day of the month following the Participant’s Separation from Service, if later.
Notwithstanding the preceding sentence, in the case of a Participant whose
Separation from Service is on or after his or her Early

 



--------------------------------------------------------------------------------



 



    Retirement Date, the lump sum shall be of Equivalent Actuarial Value to the
benefit that would have been calculated under Sections 4.1, 4.2, 4.4, and 4.5
above that would have provided commencing on the first day of the month
following the Participant’s Separation from Service. Notwithstanding the
foregoing, the portion of the Supplemental Benefit that is accrued after
December 31, 2004, for any Participant who is a specified employee as defined in
Section 409A of the Code, shall be delayed for a period of six (6) months
following such Participant’s Separation from Service. If a Participant or a
Former Participant has a Separation from Service by Retirement and dies before
receiving full payment of his or her Supplemental Benefit, payment of the
Supplemental Benefit shall be made to his or her Beneficiary, subject to
Section 5. Payment made in accordance with this Section 4.6 shall constitute
full and complete satisfaction of the Corporation’s obligation in respect
thereof. A Participant may elect to defer receipt of his or her Supplemental
Benefit in accordance with the terms of the Savings Advantage Plan to the extent
that such plan complies with Section 409A of the Code in a manner that will not
result in the incurrence of Section 409A excise taxes to the Participant.   4.7
  Section 162(m) of the Code. The Committee may, in its sole discretion, defer
the payment of any lump sum to a Participant or a Former Participant who is a
“covered employee” as defined in Section 162(m) of the Code, if such payment
would be subject to such Section’s limitation on deductibility; provided,
however, that such payment shall not be deferred to a date later than the
earliest date in the year in which such payment would not be subject to such
limitation; and further provided that the Corporation shall, at the time of
payment of any amount so deferred, pay interest thereon from the due date
thereof at the Deferral Rate, compounded quarterly.   4.8   Delayed Payment. If
a lump sum payment to a Participant or Former Participant, or the Beneficiary
thereof, including a payment delayed pursuant to Section 4.6, commences later
than the 15th day of the month following the month in which the Participant’s
Separation from Service occurs, the Corporation shall, at the time of payment of
such lump sum, pay interest thereon from the 15th day of the month following the
month in which the Participant’s Separation from Service occurs to the date
payment is issued at the Deferral Rate, compounded quarterly.   4.9  
Forfeitability. Except as otherwise provided herein, the Supplemental Benefit of
each Participant and Former Participant under the Plan shall at all times be
100 percent vested and nonforfeitable.   4.10   Offset. If any Retirement Plan
Benefit or Other Retirement Income is payable to a Participant, Former
Participant or Beneficary, and the form of such Retirement Plan Benefit or Other
Retirement Income is other than a lump sum or such Retirement Income or Other
Retirement Benefit is paid at a time other than when the Supplemental Benefit is
paid under this Plan, such Retirement Plan Benefit or Other Retirement Income
shall be converted to a lump sum of Equivalent Actuarial Value for purposes of
determining the offset applied under this Plan. The Committee shall be empowered
to make such additional equitable adjustments to accomplish the purposes of the
foregoing as the Committee in its sole discretion shall determine.   4.11  
Enhanced or Reduced Benefits. Notwithstanding the forgoing and subject to the
approval of the Corporation’s Chief Executive Officer, an employment or similar
agreement between a Participant and the Corporation may enhance or reduce the
benefit provided to or on behalf of such Participant under this Plan. In no
event will an enhanced benefit be separately paid under both an employment or
similar agreement and this Plan in a manner that results in a duplicative
benefit.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
SURVIVING SPOUSE BENEFIT

5.1   Upon the death of a Participant or Former Participant while employed by
the Corporation or an Affiliate who has at least 5 years of Eligibility Service
under the Retirement Plan, his or her Surviving Spouse shall be entitled to a
survivor benefit under this Plan based upon the Participant’s or Former
Participant’s Supplemental Benefit immediately prior to his or her death, but
without any reduction factor, in accordance with the following schedule:

          Age and Service at Time of Death   Survivor Benefit
a.
  Age 55 or more with 5 or more years of Eligibility Service.   50% of the
Participant’s or Former Participant’s Supplemental Benefit.
 
       
b.
  Ages 50 through 54 with 5 or more years of Eligibility Service, and age plus
years of Eligibility Service equal 65.   50% of the Participant’s or Former
Participant’s Supplemental Benefit multiplied by 80.0%.
 
       
c.
  Below age 50 with 5 or more years of Eligibility Service, and age plus years
of Eligibility Service equal 65.   50% of the Participant’s or Former
Participant’s Supplemental Benefit multiplied by 53.1%.

less any Retirement Plan Benefit or Other Retirement Income payable to the
Surviving Spouse whether or not the Participant or Former Participant has
elected or has been deemed to have elected to have such benefit or retirement
income paid to his or her Surviving Spouse.

5.2   Upon the death of any Participant or Former Participant who does not have
at least 5 years of Eligibility Service, his or her Surviving Spouse shall be
entitled to a survivor benefit under this Plan based upon his or her
Supplemental Benefit immediately prior to his or her death and computed as if he
or she had retired on the day before his or her death and had elected a 50%
Qualified Joint and Survivor Annuity (as defined in the Retirement Plan) for the
benefit of his or her Surviving Spouse. Such survivor benefit under this Plan
shall be reduced by any Retirement Plan Benefit and Other Retirement Income
payable to the Surviving Spouse whether or not the Participant or Former
Participant has elected or has been deemed to have elected to have such benefit
or retirement income paid to his or her Surviving Spouse.   5.3   A Surviving
Spouse’s benefits provided under Section 5.1 or 5.2 shall be paid in a lump sum
as of the first day of the month following the month in which the Participant or
Former Participant dies. Such lump sum shall be of Equivalent Actuarial Value to
the benefit calculated under Section 5.1 or 5.2 that would have been provided
commencing as of the Participant’s Normal Retirement Date, or the first day of
the month following the Participant’s date or death, if later. Notwithstanding
the preceding sentence:

  (a)   in the case of a Participant whose date of death is on or after his or
her attainment of age 55 and who, prior to March 1, 2006, both became a
Participant of the Plan and attained age 55, or     (b)   in the case of a
Participant whose date of death is on or after the later of his or her
attainment age 55 and completion of five years of Eligibility Service:

 



--------------------------------------------------------------------------------



 



the lump sum shall be of Equivalent Actuarial Value to the benefit that would
have been provided commencing on the first day of the month following the
Participant’s date of death.
ARTICLE 6
COMMITTEE

6.1   Committee. The Plan shall be administrated by the Committee, which shall
consist of such persons as may be appointed by the Chief Executive Officer of
the Corporation. The Committee shall have (a) complete discretion to supervise
the administration and operation of the Plan, (b) complete discretion to adopt
rules and procedures governing the Plan from time to time, and (c) sole
authority to give interpretive rulings with respect to the Plan.   6.2   Binding
Effect of Decisions. Any decision or action of the Committee with respect to any
question arising out of or in connection with the administration,
interpretation, or application of the Plan shall be final and binding upon all
persons having any interest in the Plan.   6.3   Indemnification of Committee.
The Corporation shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense, or liability arising from any
action or failure to act with respect to the Plan, except in the case of gross
negligence or willful misconduct by any such member.

ARTICLE 7
AMENDMENT AND TERMINATION OF PLAN

7.1   Amendment. The Board, or the Board’s delegate, on behalf of itself and of
each Affiliate, may at any time amend, suspend, or reinstate any or all of the
provisions of the Plan, except that no such amendment, suspension, or
reinstatement may adversely affect any Participant’s or Former Participant’s
vested Supplemental Benefit, as it existed immediately before the effective date
of such amendment, suspension, or reinstatement, without such Participant’s or
Former Participant’s prior written consent. Written notice of any amendment or
other action with respect to the Plan shall be given to each Participant.   7.2
  Termination. The Board, or the Corporation’s delegate on behalf of itself and
of each Affiliate, in its sole discretion, may terminate this Plan at any time
and for any reason whatsoever. On and after Plan termination, the Committee
shall take those actions necessary to administer any Supplemental Benefits
existing prior to the effective date of such termination; provided, however,
that a termination of the Plan shall not adversely affect the value of a
Participant’s or Former Participant’s Supplemental Benefit, or the timing or
method of distribution of a Participant’s or Former Participant’s Supplemental
Benefit, without the Participant’s or Former Participant’s prior written
consent.

ARTICLE 8
MISCELLANEOUS

8.1   Funding. Participants, their Beneficiaries, and their heirs, successors,
and assigns shall have no secured interest or claim in any property or assets of
the Corporation. The Corporation’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise of the Corporation to pay money in the
future.

 



--------------------------------------------------------------------------------



 



8.2   Expenses. All expenses of administering the Plan shall be borne by the
Corporation, to the extent they are not paid from any trust fund established by
the Corporation to help defray the costs of providing Plan benefits.   8.3  
Nonassignability. No right or interest under the Plan of a Participant, Former
Participant, or his or her Beneficiary (or any person claiming through or under
any of them) shall be assignable or transferable in any manner or be subject to
alienation, anticipation, sale, pledge, encumbrance, or other legal process or
in any manner be liable for or subject to the debts or liabilities of any such
Participant, Former Participant or Beneficiary.   8.4   Claims Procedure.

  (a)   Claim. A person who believes that he or she is being denied a
Supplemental Benefit to which he or she is entitled under the Plan (hereinafter
referred to as a “Claimant”) may file a written request for such benefit with
the Committee, setting forth the claim.     (b)   Claim Decision. Upon receipt
of a claim, the Committee shall advise the Claimant that a reply will be
forthcoming within 90 days and shall, in fact, deliver such reply within such
period. If special circumstances require that the 90-day time period be
extended, the Committee shall so notify the Claimant and shall render the
decision as soon as possible, but no later than 180 days after receipt of the
request for review.     (c)   Information. If the claim is denied in whole or in
part, the Claimant shall be provided an opinion, using language calculated to be
understood by the Claimant, setting forth:

  (i)   The specific reason or reasons for such denial;     (ii)   The specific
reference to pertinent provisions of this Plan on which such denial is based;  
  (iii)   A description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary;     (iv)   Appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review;     (v)   The
time limits for requesting a review under subsection (c) and for review under
subsection (d) hereof; and     (vi)   A statement of the Claimant’s right to
bring an action under Section 502 of ERISA upon a claim denial on review.

  (d)   Request for Review. Within 60 days after the receipt by the Claimant of
the opinion described above, the Claimant may request in writing that the
Committee review its determination. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred and estopped from challenging the
determination.

 



--------------------------------------------------------------------------------



 



  (e)   Review of Decision. Within 60 days after the Committee’s receipt of a
request for review, it will review the initial determination. After considering
all materials presented by the Claimant, the Committee shall render an opinion,
drafted in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
pertinent provisions of this Plan upon which the decision is based and a
statement of the Claimant’s right to bring an action under Section 502 of ERISA.
If special circumstances require that the 60-day time period be extended, the
Committee shall so notify the Claimant and shall render the decision as soon as
possible, but no later than 120 days after receipt of the request for review.

8.5   Limitation of Rights of Participants and Former Participants. Nothing in
this Plan shall be construed as conferring upon any Participant or Former
Participant any right to continue in the employment of the Corporation or an
Affiliate, nor shall it interfere with the rights of the Corporation or an
Affiliate to terminate the employment of any Participant or Former Participant
and/or to take any personnel action affecting any Participant or Former
Participant without regard to the effect which such action may have upon such
Participant or Former Participant as a recipient or prospective recipient of
Supplemental Benefits under the Plan. Any amounts payable hereunder shall not be
deemed salary or other compensation to a Participant or Former Participant for
the purposes of computing benefits to which the Participant or Former
Participant may be entitled under any other arrangement established by the
Corporation or Affiliate for the benefit of its employees.   8.6   No Limitation
on Actions of Corporation or Affiliates. Nothing contained in the Plan shall be
construed to prevent the Corporation or an Affiliate from taking any action that
is deemed by it to be appropriate or in its best interest. No Participant or
other person shall have any claim against the Corporation or an Affiliate as a
result of such action.   8.7   Obligations to Corporation. If a Participant or
Former Participant becomes entitled to a distribution of a Supplemental Benefit
under the Plan, and if at such time the Participant or Former Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or an Affiliate, the Corporation or Affiliate may
offset such amount owed to it against the amount of benefits otherwise
distributable. Such determination shall be made by the Committee.   8.8  
Captions. The captions contained herein are for convenience only and shall not
control or affect the meaning or construction hereof.   8.9   Governing Law. The
Plan is intended to constitute an unfunded plan providing retirement or deferred
compensation benefits for officers and highly compensated employees exempt from
the requirements of parts 2, 3, and 4 of Subtitle B of Title I of ERISA. Except
to the extent otherwise provided in ERISA and the Code, this Plan shall be
construed, regulated, and administered under the laws of the State of New
Jersey.   8.10   Successors. The provisions of the Plan shall bind and inure to
the benefit of Schering Corporation, the Corporation, and the Affiliates, and
their respective successors and assigns. The term successors as used herein
shall include any corporate or other business entity that, whether by merger,
consolidation, purchase, or otherwise, acquires all or substantially all of the
business and assets of Schering Corporation, the Corporation, or an Affiliate
and successors of any such Corporation or other business entity.   8.11  
Illegal or Invalid Provision. In case any provision of the Plan shall be held
illegal or invalid for any reason, such illegal or invalid provision shall not
affect the remaining

 



--------------------------------------------------------------------------------



 



    parts of the Plan, and the Plan shall be construed and enforced without
regard to such illegal or invalid provision.   8.12   Protective Provisions.
Each Participant shall cooperate with the Corporation or an Affiliate by
furnishing any and all information requested by the Corporation or Affiliate to
facilitate the payment of benefits hereunder.   8.13   Withholding Taxes. The
Corporation may make such provisions and take such action as it may deem
necessary or appropriate for the withholding of any taxes which the Corporation
is required by any law or regulation of any governmental authority, whether
Federal, state, or local, to withhold in connection with any benefits under the
Plan, including, but not limited to, the withholding of appropriate sums from
any amount otherwise payable to, or on behalf of, the Participant. Each
Participant, Former Participant and Beneficiary, however, shall be responsible
for the payment of all individual tax liabilities relating to any such benefits.
  8.14   Inability to Locate Participant, Former Participant, or Beneficiary. In
the event that the Committee is unable to locate a Participant, Former
Participant or Beneficiary within two years following the date he or she was to
commence receiving payment, the entire Supplemental Benefit payable shall be
forfeited. If, after such forfeiture, the Participant, Former Participant or
Beneficiary later claims such Supplemental Benefit, such Supplemental Benefit
shall be reinstated without interest or earnings thereon and paid pursuant to
the terms of the Plan.   8.15   Facility of Payment. If, in the opinion of the
Committee, a person to whom a benefit is payable under the Plan is unable to
care for his or her affairs because of illness, accident, or any other reason,
any payment due the person, unless prior claim therefore shall have been made by
a duly qualified guardian or other duly appointed and qualified representative
of such person, may be paid to some member of the person’s family, or to some
other party who, in the opinion of the Committee, has incurred expenses for such
person. Any such payment shall be a payment for the account of such person and
shall be a complete discharge of liability under the Plan.   8.16   Notice. Any
notice or filing required or permitted to be given to the Committee under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to the Corporation’s Senior Vice President of Human
Resources, or to such other entity as the Committee may designate from time to
time. Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

PHLLIB-888551.8

 